Title: From Abigail Smith Adams to George Washington Adams, 9 January 1813
From: Adams, Abigail Smith
To: Adams, George Washington



Dear George
Quincy Jan’ry 9th 1813

I was much pleased with the improvement of in your hand writing. I have had to regret all my Life time the want of that accomplishment. when I was young, I was brought up in a Town where it was at that time, customary for Girls to attend Schools for writing, and female Education was much less attended to than at the present day; indeed it was almost wholy neglected—when you get a little further advanced you must write a Letter to your Aunt peabody in your best manner. she will be rejoiced to See your improvement. I Shall not now be asshamed to have you write to your parents, which I could not before encourage, I felt so mortified at your hand writing
I hope you advancement in your the other Branches of your Education will keep pace, with your hand writing, but their is not any thing to be obtaind without application and attention
I have not any objection to your attending mr stimpsons School for one quarter. you have no need of entrance money as it was paid when you formerly attended him here. he never demands it twice of the same pupils. you may see him and ask him to call upon me
I have had a very bad cough, and, been fearfull of going out, is the reason I have not been to See you: and your uncle has been attending Courts. ask mrs Kemble if there is any thing wanting about your cloathing, and write me word. you know you have a pr of Shoes here. if you Should go to dancing, both you and your Brother will want Shoes for the purpose. I Suppose you can have them made in Hingham. you may read Thadeus, if your preceptor is willing—present my Respects to mr & mrs Kemble from your affectionate grandmother
Abigail Adams